UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 25, 2008 Date of report (date of earliest event reported) Raymond James Financial, Inc. (Exact Name of Registrant as Specified in Its Charter) Florida (State or Other Jurisdiction of Incorporation) 1-9109 59-1517485 (Commission File Number) (IRS Employer Identification No.) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Offices) (Zip Code) (727) 567-1000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On February 25, 2008, Raymond James Financial, Inc. issued a press release disclosing operating data for January 2008. A copy of the release is attached as Exhibit 99.1 to this report. The information furnished herein, including Exhibit 99.1, is not deemed to be "filed" for purposes of Section 18 of the Exchange Act, or otherwise subject to the liability of that section.This information will not be deemed to be incorporated by reference into any filing under the Securities Act or the Exchange Act, except to the extent that the registrant specifically incorporates them by reference. Item 9.01 Financial Statements and Exhibits (d) The following are filed as exhibits to this report: Exhibit No. 99.1 Press release dated February 25, 2008 issued by Raymond James Financial, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAYMOND JAMES FINANCIAL, INC. Date: February 25, 2008 By: /s/ Jeffrey P. Julien Jeffrey P. Julien Senior Vice President - Finance and Chief Financial Officer
